Citation Nr: 0716284	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a separate schedular disability 
evaluations for bilateral tinnitus.

2.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss prior to April 13, 2006.

3.  Entitlement to a disability evaluation in excess of 20 
percent for bilateral hearing loss after April 12, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in January 
2003 and June 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO), located in St. Louis, Missouri.  The 
first action denied the veteran's request for separate 10 
percent ratings for tinnitus of each ear.  The second action 
denied the veteran's request for an increased evaluation for 
bilateral hearing loss.  After the veteran appealed both 
decisions another VA audiological examination was performed 
in April 2006.  On the basis of that exam, the veteran's 
bilateral hearing loss evaluation was increased from 10 to 20 
percent.  The effective date of that award was April 13, 
2006.  

The awarding of a 20 percent disability evaluation for 
bilateral hearing loss is not a full grant of the benefit 
sought on appeal because higher ratings are available.  
Regarding a claim for an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains 
before the Board.  

The issues involving an increased evaluation for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's bilateral tinnitus has been assigned a 10 
percent schedular evaluation, which is the maximum schedular 
evaluation authorized by law.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F. 3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

The veteran has not expressed disagreement with the 10 
percent schedular evaluation that has been assigned for his 
tinnitus disorder.  Instead, the veteran has requested that 
he be given separate 10 percent disability evaluations for 
tinnitus of the left ear and tinnitus of the right ear.  The 
RO has denied the veteran's request, and he has appealed to 
the Board for review.  

The veteran's tinnitus is evaluated pursuant to Diagnostic 
Code 6260, which was revised effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2006).  The 
Board notes that prior to June 13, 2003, a separate 
evaluation for tinnitus could have been combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supported the 
evaluation under one of those diagnostic codes.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

In most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the appellant.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only - they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus 
even where the sound has been perceived in both ears.  In 
other words, VA's comments were explained or clarified the 
Department's intent in providing a single 10 percent 
disability evaluation under Diagnostic Code 6260.  In fact, 
when the change was proposed, it was specifically stated that 
no substantive change was involved.  See 67 Fed. Reg. 59,033 
(September 19, 2002).  

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).  It is noted that the VA's 
Office of General Counsel issued VAOPGCPREC 2-2003 that 
opined that only a single 10 percent disability for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head is authorized and that separate 
ratings may not been assigned pursuant to Diagnostic Code 
6260.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
be ultimately overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum schedular rating available 
under Diagnostic Code 6260, regardless of whether the 
tinnitus is perceived as unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to and after 
June 2003 precludes an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim is denied.  


ORDER

Entitlement to separate schedular disability evaluations for 
bilateral tinnitus is denied.  


REMAND

The other issues on appeal involve the veteran's request for 
increased evaluations for his bilateral hearing loss.  The 
veteran's claim has been bifurcated on the front page of this 
action; this has been accomplished for clarity.  

The Board notes that the VCAA redefined VA's duty to assist 
the veteran in the development of a claim.  The notice 
requirements of the VCAA require VA to notify the veteran of 
any evidence that is necessary to substantiate his claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice letters sent to the veteran in May 2004 and 
in March 2006 are inadequate.  Specifically, the veteran was 
not properly advised of what evidence/information is 
necessary to substantiate his claim for a higher evaluation 
with respect to effective dates.  The RO must accomplish this 
task in order to be in compliance with Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  See also 38 C.F.R. § 
3.159 (2006).

Accordingly, this case is REMANDED for the following action:

The RO/AMC is to send the veteran 
appropriate notice in accordance with the 
VCAA, to include notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2006) as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issues on 
appeal.  The RO/AMC must specifically 
inform the claimant of the effective date 
requirements involved with his claim.

After the above requested action has been completed, the 
RO/AMC should readjudicate the appellant's claims.  If the 
benefits sought on appeal remain denied, a supplemental 
statement of the case should be furnished to the appellant, 
and he should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  No action is 
required of the veteran until he is contacted by the RO/AMC.  
The purpose of this REMAND is to ensure due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


